                 IN THE UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF MISSOURI

In re:                                               )   In Proceedings Under
Robert J. Ambruster, Inc.,                           )   Chapter 11
                                                     )
                        Debtor.                      )   Case No. 20-44289-169
                                                     )
                                                     )   Hearing Date: September 8, 2020
                                                     )   Hearing Time: 10:00 am
                                                     )   Court Room: 7S

     AFFIDAVIT OF PROPOSED ATTORNEY FOR DEBTOR IN POSSESSION
           Comes Now Angela Redden-Jansen, being duly sworn, deposes and says:
1.    I am an attorney at law admitted to practice in the State of Missouri and before the
United States District Court for the Eastern District of Missouri. I am of counsel with
O’Gorman & Sandroni, P.C., with an office located at 3350 Greenwood Blvd.,
Maplewood, MO 63143. I am personally familiar with the matters set forth herein and
make this affidavit in support of the application of Robert J. Ambruster, Inc., a Missouri
corporation ("Debtor") seeking approval to retain Angela Redden-Jansen as counsel to the
Debtor.
2. To the best of my knowledge, neither I, O’Gorman & Sandroni, nor any shareholder
or employee thereof, has any connection with Debtor in this Chapter 11, its shareholders,
its creditors, or any other party in interest, or their respective attorneys and accountants,
which would conflict with the scope of my employment or which would create any interest
adverse to the Debtor, its estate or its creditors in this case.
3. Neither I nor any attorney or employee of O’Gorman & Sandroni, P.C, represents any
interest adverse to that of the estate in the matters upon which I am to be engaged, and I
believe O’Gorman & Sandroni, PC t0 be a "disinterested person" within the meaning of
11 U.S.C. § 101(14).
4. Debtor has been advised of my willingness to serve as its counsel and to receive
compensation and reimbursement in accordance with my standard billing practices (or
such other basis as the Court may approve consistent with the provisions of the
Bankruptcy Code and Rules) for services rendered and expenses incurred on behalf of
Debtor and its affiliated companies, in accordance with the provisions of 11 U.S.C. §§
328, 330 and 331.
5. My hourly rate is $325.00 per hour. These rates are the same as the hourly rates and
are competitive with those charged by other attorneys and law firms in St. Louis for
services comparable to those to be provided.
6. I represent that neither I nor O’Gorman & Sandroni, P.C. does not and will not, while
employed by Debtor, represent any other entity having an adverse interest in connection
with this case.
7. I have read Debtor's application for an order approving the retention of myself as
counsel for Debtor which accompanies this affidavit and, to the best of my knowledge,
information and belief, the contents of said application are true and correct.




Pursuant to 28 U.S.C. § 1746 I hereby certify, under penalty of perjury that the foregoing
is true and correct to the best of my knowledge, information and belief




                                               /s/ Angela Redden-Jansen
                                               Angela Redden-Jansen
